Holmes, J., concurring.
I concur in the opinion of the majority herein based upon the following reasoning.
We must start, first, with the basic statutory requirement of R. C. 2901.04(A) that, “Sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.”
Second, an indictment need not be in the exact language of the statute defining the offense, so long as all the essential elements of the crime are contained in language equivalent to that used in the statute, and the accused is advised in the indictment of the nature and cause of the accusation he is expected to meet. State v. Oliver (1972), 32 Ohio St. 2d 109.
Here, the specific section of law set forth in the indictment was R. C. 2911.01(A)(1), which charged that the defendant, in committing or attempting to commit a theft offense, had a handgun “on or about his person, or under his control.” Thus, the issue for this court is whether the possession of a deadly weapon constitutes the use or threatened use of force which is one of the elements of robbery under R. C. 2911.02. If these elements are indeed different, robbery may not be considered a lesser included offense of aggravated robbery, since all the elements of the lesser included offense must be present in the greater offense as charged. State v. Hreno (1954), 162 Ohio St. 193.
I must agree with the appellee that the acceptance of appellant’s argument that the use of force, or the threatened use of force, and the possession of a deadly weapon, are inherently synonymous, would require an interpretation of R. C. 2911.01(A)(1) that adds an element of actual use, or the intent to use, a deadly weapon. Had the indictment here encompassed R. C. 2911.01(A)(2), which sets forth the additional element, “[ijnflict, or attempt to inflict serious physical harm on another,” I would have much more difficulty with this concurrence.
*61It is argued that the General Assembly intended to carry forth the scheme of robbery to be a lesser included offense of aggravated robbery, as was found in our interpretation of the prior Criminal Code which held robbery to be a lesser included offense of armed robbery.
The General Assembly may have attempted to carry out such a scheme, and the Legislative Comments would so indicate, but to so hold here would be contrary to the language specifically adopted by the General Assembly. If the crime of robbery is to be a lesser included offense of aggravated robbery in Ohio, the General Assembly will now have the opportunity to provide the appropriate language.